Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the communication filed 09/21/2021 and 10/02/2020, the following occurred:  No claims were amended.  Claim 2 was withdrawn.
Claims 5, 6, 7 and 17 were previously withdrawn.
Therefore, claims 1, 3-4 and 8-16 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with George Angheloiu on 11/26/2021:  Claims 2, 5, 6, 7 and 17 are cancelled.
Authorization for this examiner’s amendment was given in a communication with George Angheloiu on 01/06/2022:  
In Claim 4, line 1, “The computer and web-based method of claim 2,” has been changed to –The computer and web-based method of claim 1,--.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1, 3-4 and 8-16 are the inclusion of the limitation in the claims, a web and computer-supported method for establishing prices for health care devices, services and medications through a process of negotiation between two parties, using two feeds of information between the first party and a second party transferred between the two parties through a computer and web system: where the first feed 

The most remarkable prior art of record is as follows:
Henley:  US Patent Application Publication US 2002/0065758 A1
Henley:  US Patent Application Publication US 2014/0142973 A1
Lieberman:  US Patent Application Publication US 2007/0276695 A1
Kalies:  WO Publication WO 2007/103714 A1
Kaplan et al.:  “The Big Idea: How to Solve The Cost Crisis in Health Care”, Harvard Business Review, September 2011, Pages 1-28
Moseley: The U.S. Health Care Non-System, 1908-2008, Virtual Mentor, 2008;10(5):324-331. doi: 10.1001/virtualmentor.2008.10.5.mhst1-0805.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686